IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

GRUMPY CAT LIMITED,

Vv.

THE INDIVIDUALS, CORPORATIONS,
LIMITED LIABILITY COMPANIES,
PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON

Plaintiff,

SCHEDULE A HERETO,

Defendants.

me eee eS

EASTERN DIVISION

Case No.: 19-cv-6676

Judge Steven C. Seeger

PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL

 

Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff GRUMPY CAT

LIMITED, hereby dismisses with prejudice all causes of action in the complaint against the following

Defendants identified in Schedule A. Each party shall bear its own attorney’s fees and costs.

No.

181

1430
1449
1562
1566
1599
1645
1689

Defendant

Timelessdream
Autumngirl
Brandmugstore
Hyhbeauty
Jason19861229
Melaniatrump
Sell_ Anything
Timelesszeng

The respective Defendants have not filed an answer to the complaint or a motion for summary

judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule 41(a)(1) is

appropriate.
Dated: November 18, 2019

Respectfully submitted,

By:

s/Michael A. Hier]

Michael A. Hierl (Bar No. 3128021)
William B. Kalbac (Bar No. 6301771)
Hughes Socol Piers Resnick & Dym, Ltd.
Three First National Plaza

70 W. Madison Street, Suite 4000
Chicago, Illinois 60602

(312) 580-0100 Telephone

mhierl@hsplegal.com

Attorneys for Plaintiff
Grumpy Cat Limited
CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a true and correct copy of the foregoing Notice of

Voluntary Dismissal was filed electronically with the Clerk of the Court and served on all counsel of
record and interested parties via the CM/ECF system on November 18, 2019.

s/Michael A. Hierl

 
